Opinion issued September 24, 2015




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00634-CV
                             ———————————
   IN RE IWORKS PERSONNEL, INC., LUIS TREVINO, AND HAYDEE
                     GUTIERREZ, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      In this original proceeding, relators iWorks Personnel, Inc., Luis Trevino, and

Haydee Gutierrez, seek mandamus relief compelling the trial court to vacate its July 17,

2015 Order Denying iWork Personnel, Inc.’s Motion to Abate. The petition for writ of

mandamus is DENIED. All pending motions are DENIED AS MOOT.

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.